The railroad company instituted this proceeding by presenting to the district judge its petition for an injunction against the enforcement of a judgment against it in favor of Butler in the County Court of Eastland County, on the ground that it was void for the reason that, as appeared from the record in the cause in which it was rendered, the jury on whose verdict it was based were not sworn. The district judge granted a temporary injunction, or restraining order, the exact character of which is immaterial to the present purpose and set the application down for a hearing, and, after the hearing, refused the writ and dissolved the preliminary order. Upon appeal the Court *Page 323 
of Civil Appeals entered its judgment vacating the order of dissolution. It is from this action that the present application is presented. Whether the proceeding was properly commenced before the district judge or not, it is perfectly evident that it could have been brought in the County Court with an application to the county judge for the injunction. The case is therefore one in which the judgment of the Court of Civil Appeals is final and no writ of error lies to this court.
Application dismissed for want of jurisdiction.